Case 4:19-cv-00786-SDJ-KPJ Document 12-3 Filed 12/26/19 Page 1 of 7 PageID #: 160




                     EXHIBIT "C"
 Case 4:19-cv-00786-SDJ-KPJ Document 12-3 Filed 12/26/19 Page 2 of 7 PageID #: 161



                                                                                  RECEIVED
                             OFFICE OF THE CHIEF DISCIPLINARY COUNSEL
                                        STATEBAROFTEXAS
                                         GRIEVANCE FORM

                        ONLINE FILING AvAILABLE AT htto://cdc.texasbar.com.
                                                                                           'IZ/ZO/Z017
I.   General Information

     Before you fill out this paperwork, there may be a faster way to resolve the issue you are
     currently having with an attorney.

     If you are considering filing a grievance against a Texas attorney for any of the following
     reasons:

        >   You are concerned about the progress of your case.
        >   Communication with your attorney is difficult.
        >   Your case is over or you have fired your attorney and you need documents from your file
            or your former attorney.    ·

     You may want to consider contacting the Client-Attorney Assistance Program (CAAP) at
     1-800-932-1900.

     CAAP was established by the State Bar of Texas to help people resolve these kinds of issues
     with attorneys quickly, without the filing of a fonnal grievance.

     CAAP can resolve many problems without a grievance being filed by providing information, by
     suggesting various self-help options for dealing with the situation, or by contacting the attorney
     either by telephone or letter.

     I have ___ I have not _X_ _ contacted the Client-Attorney Assistance Program.

     If you prefer, you have the option to file your grievance online at http://cdc.texasbar.com.

     In order for us to comply with our deadlines, additional information/documentation that
     you would like to include as part of your grievance submission must be received in this
     office by mail or fax within (10) days after submission of your grievance. This information
     will be added to your pending grievance. Information received after that timeframe will be
     returned and not considered. Thank you for your cooperation in this matter.
     Case 4:19-cv-00786-SDJ-KPJ Document 12-3 Filed 12/26/19 Page 3 of 7 PageID #: 162




          NOTE: Please be sure to fill out each section completely. Do not leave any section blank. If
          you do not know the answer to any question, write "I don't know."

    II.   INFORMATION ABOUT You -- PLEASE KEEP CURRENT

           TDCJ/SID#:

           Name:             Mr./Ms. Tom Retzlaff

           Immigration #:

           Address:          PO Box46424

           City:               Phoenix                State:
                                                               - - - AZ
                                                                     - - - - Zip Code:       85063-6424

    2.    Employer:

           Employer's Address:

           City:                                      State:
                                                                 - - - - - - - Zip Code:
~
    3.      Telephone number:      Residence:                             Work:
                                                ~--------


            Cell:            (210) 317-9800

    4.      Email:           retzlaff@texas.net

    5.      Driver, s License #:
                                   ----------- Date of Birth:             03/14/66
                                                                         -------------~


     6.     Name, address, and telephone number of person who can always reach you.

            Name:
            Telephone:   ------------ Address:
    7.      Do you understand and write in the English language?      _Y_es_ _ _ _ _ _ _ _ _ _ _ __
            Ifno, what is your primary language?
            Who helped you prepare this form?
            Will they be available to translate future correspondence
            dwing this process?

    8.      Are you a Judge?                                           _N_o_ _ _ _ _ _ _ _ _ _ _ __
            If yes, please provide Court, County, City, State:
 Case 4:19-cv-00786-SDJ-KPJ Document 12-3 Filed 12/26/19 Page 4 of 7 PageID #: 163




Ill.   INFORMATION ABOUT ATTORNEY

       Note: Grievances are not accepted against law firms. You must specifically name the attorney
       against whom you are complaining. A separate grievance form must          be
                                                                                completed for each
       attorney against whom you are complaining.

 1.       Attomeyname: _J_a_so_n~L_ee~V_an~D_y~k_e_~-------------------------------------

           Address:         108 Durango Drive
                            Denton, TX 76227

2.       Telephone number:     Work: 469-964-5346             Home:
                                                                      ---------- Other:
3.       Have you or a member of your family filed a grievance about this attorney previously?
         Yes:           No:              If"yes", please state its-approximate date and outcome:


         Have you or a member of your family ever filed an appeal with the Board of Disciplinary Appeals
         about this attorney?
         Yes:       X      No:           lf"yes", please state its approximate date and outcome:


4.     Please check one of the following:
                     This attorney was hired to represent me.
                     This attorney was appointed to represent me.
            X        This attorney was hired to represent someone else.

       Please give the date the attorney was hired or appointed.    n/a
                                                                   ---------------------------------
       Please state what the attorney was hired or appointed to do.
        He is representing himself

5.     What was your fee arrangement with the attorney?

       How much did you pay the attorney?

       If you signed a contract and have a~ please attach.
       If you have~ of checks and/or receipts, please attach.
       Do not send originals.

6.       If you did not hire the attorney, what is your connection with the attorney? Explain briefly

          He is an opposing attorney
Case 4:19-cv-00786-SDJ-KPJ Document 12-3 Filed 12/26/19 Page 5 of 7 PageID #: 164




7.     Aie you currently represented by an attorney?                   No

        If yes, please provide information about your current attorney:



8.     Do you claim the attorney has an impairment, such as depression or a substance use disorder? If
       yes, please provide specifics (your personal observations of the attorney such as slurred speech,
       odor of alcohol, ingestion of alcohol or drugs in yoitr presence etc., including the date you observed
       this, the time of day, and location).

        Yes He is a violent person suffering from very profound mental illness that self-medicates with
        illegal drugs.

9.     Did the attorney ever make any statements or admissions to you or in your presence that would
       indicate that the attorney may be experiencing an impairment, such as depression or a substance use
       disorder? If so, please provide details.
        He said he was going to murder both me and my family, as well as murder anyone else who
        "interferes" with his law practice.

IV. INFORMATION ABOUT YOUR GRIEVANCE

1.     Where did the activity you are complaining about occur?

       County: Denton                                   City:   Denton

2.     If your grievance is about a lawsuit, answer the following, if known:

     a. Name of court:                                          3 77th Judicial District Court

     b. Title of the suit:                                      Jason Lee Van Dyke vs. Stephen B. Tyler

     c. Case number and date suit was filed:                    17-03-80810-D, filed March 24, 2017

     d. If you are not a party to this suit, what is your connection with it? Explain briefly.
          I am one of the individuals from whom Van Dyke was attempting to get discovery from in his
         Rule 202 Pre-suit Discovery petition.

     If you have~ of .court documents, please attach.

3.   Explain in detail why you think this attorney has done something improper or has failed to do
     something which should have been done. Attach additional sheets of paper if necessary.

     Supporting documents, such as cop~es of a retainer agreement, proof of payment,
     correspondence between you and your attorney, the case name and number if a specific
     case is involved, and copies of papers filed in connection with the case, may be useful to our
Case 4:19-cv-00786-SDJ-KPJ Document 12-3 Filed 12/26/19 Page 6 of 7 PageID #: 165




     investigation. Do not send originals, as they will not be returned. Additionally, please do
     not use staples, post-it notes, or binding.

     Include the names, addresses, and telephone number of all persons who know something
     about your grievance.

     Also, please be advised that a copy of your grievance will be forwarded to the attorney
     named in your grievance.

      Van Dyke is a crazy person who regularly gets into violent disputes with people on the internet in
      which Van Dyke ends up making ridiculous death threats and racists comments. Earlier this year I
      found out that he had gotten a job as an Assistant District Attorney for Victoria County, Texas, in
      charge of felony prosecutions. So I contacted Steve Tyler, the Dis:trict Attorney (who I know because
      I live in San Antonio) and said "Do not hire this dude - he is a fucking lunatic." I then pointed out
      that I am convinced that Van Dyke is a drug addict who suffers from a very profound mental illegal
      that looks to be untreated and he regularly gets into "flame wars" and disputes with random people on
      the internet. I pointed out that Van Dyke is likely posting on Storm Front (a white nationalist
      website) as the user "WNLaw". Van Dyke has since been posting online that he is going to murder
      me because I am the one who cost him his jobw ith Victoria County. He further threatens to murder
      my family, and many others. Unfortunately for Van Dyke, he has come up against a person who
      simply cannot be intimidated. You all need to disbar this retard ASAP.

      On March 24, 2011, Van Dyke filed a Rule 202 Pre-suit Discover petition in the 377th District Court
      in Victoria County trying to uncover the reasons why he lost that job at the District Attorney's office.
       On June 16, 2017, the petition was denied when the judge ruling against Van Dyke poured him out
      of court for being an idiot for filing such a thing to begin with.

      Van Dyke's legal action was clearly in retaliation for my exercising my First Amendment rights and
      was in violation of the Texas Citizens Participation Act. See In re Chris Elliott, 504 S.W.3d 455
      (tex.App. - Austin 2016, no pet.).

      Van Dyke's continued public racial attacks and threats of violence against me and against so many
      others is a disgrace and embarrassment to the Texas State Bar.

V.   HOW DID YOU LEARN ABOUT THE STAtE BAR OF TEXAS' ATTORNEY
     GRIEVANCE PROCESS?

     _  Yellow Pages                     CAAP
     _K_ Internet                        Attorney
        Other                            Website
Case 4:19-cv-00786-SDJ-KPJ Document 12-3 Filed 12/26/19 Page 7 of 7 PageID #: 166




VI. ATTORNEY-CLIENT PRIVILEGE WAIVER

   I hereby expressly waive any attorney-client privilege as to the attorney, the subject of this
   grievance, and authorize such attorney to reveal any information in the profes~ional relationship
   to the Office of Chief Disciplinary Counsel of the State Bar ofTexas.

     I understand that the Office of Chief Disciplinary Counsel maintains as confidential the
   . processing of Grievances.

   I hereby swear and affirm that I am the person named in Section Il, Question 1 of this form (the
   Complainant) and that the information provided in this complaint is true and correct to the best of my
   knowledge.

   Signature: _ _ _E_le_c_tr_o_ru_·c_a_lly..__S_..ign...__e_d___ Date:         12/20/2017

   TO ENSURE PROMPT ATTENTION, THE GRIEVANCE SHOULD BE MAILED TO:

                             THE OFFICE OF THE CHIEF DISCIPLINARY COUNSEL
                                                   P .0. Box 13287
                                                  Austin, TX 78711
